DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment submitted on November 7, 2021, has been entered.  Claims 1 and 9 have been amended and no claims have been added.  Therefore, the pending claims are 1 – 20. Claims 15 – 20 are withdrawn from consideration as being drawn to a non-elected invention.
The 35 USC 112(b) rejection is withdrawn since the applicant has amended the antimicrobial materials to remove the term “titan”.
The prior art fails to expressly teach using two or more of the listed antimicrobial compounds. The rejection over Baychar (2007/0141940) has been modified below to show that using combination of different antimicrobial materials would be obvious to those with ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
	The applicant argues that the teaching in the specification (paragraph 20) which states that the microfiber layers may comprise a material composition in the range of “0% to 100% of the pressed or molded materials”, is sufficient to support the claim limitation. First, it is noted that the limitation drawn to the nylon amount is actually describing the microfiber layers. Claim 3 recites that the polyester layer is 71% to 90% nylon. In previous Office Actions, the applicant has argued that the polyester layer is a distinct layer from the claimed microfiber layers. Thus, the teaching in the specification is not directed at the polyester layer specifically. 
	Further, the statement says the microfiber layer may be comprised of 0% to 100% pressed and/or molded materials. This range appears to be directed towards the amounts of finished pressed or molded layers in the composite and not directed to the amount of individual types of fibers within the layer or layers. That is, the amount of nylon fibers in a polyester layer is not specifically a pressed or molded material. Thus, one of ordinary skill in the art would not readily relate this teaching to the amount of different types of fibers in individual or combined layers. 
	Further, the applicant is claiming the amount of nylon fibers in the “polyester layer”. One of ordinary skill in the art would expect that a polyester layer would necessarily contain, a majority, 50% or more polyester material, in a layer defined as a polyester layer, unless expressly defined otherwise. While the applicant is allowed to be their own lexicographer, if the applicant is defining something in a manner 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 4, 6 – 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar (2007/0141940)1 in view of Herr (7,497,097), Sabesan et al. (2003/0152632), Brenner et al. (3,940,430) and Green et al. (6,821,936).
	Baychar discloses a composite material including four layers (abstract).  The fabric is designed to provide a combination of layers that enable moisture transfer away from the wearer and provides comfort to the wearer (paragraphs 2 and 4). Baychar discloses that the composite can also have additional foam, film, nonwoven, web or resin layers between the four layers (paragraph 15). Examples of the material used for layer 10 include polyester fabrics (paragraph 20); antimicrobial, antifungal fabric (paragraph 21); microdenier polyester fabrics (paragraph 21); a fabric layer that includes natural and synthetic nonwoven blends containing elastomeric fibers and a layer of foam (paragraph 27), or spacer fabric (paragraph 81). Additionally, Baychar discloses that antimicrobial treatments may be added to the materials (paragraph 30). Additionally, the layers are bonded together via lamination, mechanical bonding, welding or 
	Further, all spacer fabrics are known in the art to have a structure with an upper layer, a lower layer and an intermediate layer which maintains a set gap between the upper and lower layer such that the spacer material is inherently an open structure. Thus, all the spacer fabrics taught by Baychar are considered to be a type of mesh material. 
	While Baychar teaches using various spacer fabrics, Baychar fails to teach the thickness of the spacer layers. Herr is drawn to a spacer fabric that can be used in composites to provide comfort, ventilation and cooling. Herr discloses that spacer fabrics are known in the art (column 1, lines 35 – column 2, line 45). Further, Herr discloses that spacer fabrics are known to be used in footwear, backpacks, bedding, shoe liners, and caps (column 2, lines 25 – 45). Herr also teaches that spacer fabrics have been incorporated into a variety of products to add comfort and aid in heat and moisture elimination such as shoes, garments, wearing apparel, gloves, medical supports, braces, etc. (column 2, lines 45 – 55). Further, Herr teaches that spacer fabric includes spacer yarns that connect the upper fabric layer to the lower fabric while maintain a preset gap between the layers to create an airspace between the layers which provides a maximum of ventilation and prevents sweat migration. Further, the spacer fabrics are lightweight because a large portion of the middle layer is an open void and the pile yarns evenly distribute pressure across the entire surface of the fabric (column 3, lines 65 – column 4, lines 5). Finally, Herr teaches that a preferred thickness for spacer fabrics is between 3 and 12 mm, or 0.12 to 0.47 inches (column 5, lines 35 – 40). Thus, it would have been obvious to one having ordinary skill in the art to 
	While Baychar suggests having antimicrobial layers and that antimicrobial treatments can be used on the layers (paragraph 30), Baychar fails to teach which type of antimicrobial treatments to use. Green et al. is drawn to a wash durable anti-microbial treatment for textiles (abstract). Green et al. discloses that the particular treatment must comprise at least one type of silver ion containing compounds such as silver zeolites (column 4, lines 5 – 20). Further, Green et al. teaches that the metal compound is added in an amount of 0 to 5% on weight of the fabric (owf) and the treatment itself is added in an amount of 0.01% to 10% owf (column 4, lines 25 – 32). Thus, it would have been obvious to one having ordinary skill in the art to use antimicrobial treatments which are known for textiles and are wash durable, as taught by Green et al. as the antimicrobial treatments for the fabric layers disclosed by Baychar since the treatments are taught to be wash-durable antimicrobial treatments for fabric. 
	Additionally, use of antimicrobials are well know in the art. Brenner et al. is drawn to antimicrobial phenols or the like that can be substituted with an amino substituted silane (column 1, lines 5 – 15). Further, Brenner et al. teaches that antimicrobials of different types may be used in combination to provide a broad spectrum of antimicrobial action (column 13, lines 62 – 68). The efficacy against bacteria, fungi, yeast and the like varies from compound to compound and thus antimicrobial compounds can be used in combinations of two or more compounds for antimicrobial action against a number of microorganisms (column 13, line 65 – column 14, line 3). Thus, it is known that adding together different antimicrobial compounds give the material a better resistance to a broader range of microbes. Sabesan et al. is drawn to an antimicrobial composition comprising a chitosan/metal complex, wherein the metal is silver nitrate, zinc sulfate, or cupric sulfate to improve the antimicrobial activity (paragraph 7). Sabasen et al. teaches that the complex of chitosan includes silver or a silver compound. Thus, it would have been obvious to one having ordinary skill in the art to use a combination of antimicrobial compounds in the 
	Further, Baychar discloses that the spacer fabrics can include knit layers (paragraph 228). Thus, claim 6 is anticipated.
	With regards to the recitation that the composite is used as a sweatband, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Since claim 2 fails to add any further structural limitations to the claims, the claim is rejected with claim 1. 
	Additionally, Baychar discloses that the fabrics can be have anti-microbial treatments applied thereto (paragraph 30). However, Baychar fails to teach the amount of antimicrobial treatment applied thereto. Additionally, Baychar fails to teach the buildup reduction efficacy. One of ordinary skill in the art would understand that the anti-microbial treatment is added so that it will sufficiently kill microbes that come into contact with the layers and have a desirable buildup reduction efficacy. Anti-microbial treatments are well known in the art and one of ordinary skill in the art would understand at what levels to apply the treatment to the fabric to produce sufficient level of anti-microbial properties. Thus, claims 7 and 8 are rejected. 
	While Baychar discloses that the composite fabric can include outer layers made of nylon or a nylon blend such as a stretch Cordura fabric (paragraph 204), Baychar fails to teach what specific blends would be desired. However, one of ordinary skill in the art would be motivated to choose from known cordura stretch materials with nylon blends which include between 71% and 90% of nylon. Thus, claims 3 and 11 are rejected.
	Additionally, with regards to the recitation that the composite is used in a cap, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Since claim 9 fails to add any specific cap structure to the claims, claims 9, 10, 12, and 14 are rejected.
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar, Herr, Sabesan et al., Brenner et al., and Green et al. as applied to claim 1 or 9 above, and further in view of Chen et al. (10,398,357).
	The features of Baychar have been set forth above. Baychar discloses that foam materials can be used in the laminate structure. Further, Baychar discloses that various treatments can be used in the laminate to produce desired properties in the end product (paragraph 30 and 31). Chen et al. is drawn to a laminate structure. Chen et al. teaches that charcoal foam has the benefit of being dust-mite proof and anti-microbial and can remove odors (column 4, lines 45 – 50). Thus, it would have been obvious to one having ordinary skill in the art to use charcoal foam as the type of foam, as disclosed by Chen et al. in the laminate taught by Baychar to provide the fabric with a material which is inherently anti-microbial and can remove odors. Thus, claims 5 and 13 are rejected.
Response to Arguments
Applicant's arguments filed November 7, 2021 have been fully considered but they are not persuasive. The applicant argues that the limitation that the material is a sweatband is not given full patentable weight and is ignored (response, page 6 – 7). Since the Applicant acknowledges that the Examiner set forth that the limitation was given weight with respect to what it did, the limitation was not ignored. Further, in the previous arguments, it was pointed out that a sweatband is not considered to have a specific shape or structure other than being a fabric that can absorb sweat. Sweat bands can be placed inside hats and clothing or used separately to absorb sweat. There is not one specific shape or structural requirement to the final product. Should the applicant maintain their argument then the applicant must provide evidence to establish what features would be required in a sweatband other than being a fabric which can absorbs sweat from a user. Without evidence showing specific structural features that would be required by a sweatband the rejection will be maintained.
The applicant argues that the use of routine optimization by the examiner is in error. As set forth in the art use of antimicrobials is well known in the art. Further, using multiple antimicrobials together gives the treatment better efficacy against a broader range of microbes. Thus, one of ordinary skill in the art would know how to mix and match known antimicrobials to mix together antimicrobials with different efficacy against different microbes. Further, it would only require known testing to understand how much of an antimicrobial would be needed to produce desired efficacies. In fact, antimicrobial compounds usually have been tested by the manufacture to provide a buyer information on how effective the treatment would be against different microbes in different amounts of concentration. Thus, it would be routine testing and routine knowledge to mix together antimicrobials and determine a minimum amount of treatment needed to produce the desired results. Additionally, the applicant has not claimed that the antimicrobial treatment has unexpected properties. Therefore, the rejection is maintained.
With regards to the dependent claims 3, 5, 7, 8, 11, and 13, the applicant argues that the prior art fials to teach the features of the claims. However, the applicant fails to set forth which features are not taught and why the reasons of the Examiner are not sufficient to meet those limitations. Without specific arguments the claims are considered to be sufficiently rejected by the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
March 12, 2022



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789